Citation Nr: 0834026	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1966 
to September 1970 and had approximately 3 months of prior 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Montgomery, Alabama denied service connection for a fungal 
infection of the feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran asserts that he developed a fungal infection on 
his feet while he was serving in the Air Force and that the 
condition has been a problem for him since his service.  

A March 1970 service treatment record shows a diagnosis of 
tinea.  The rest of the veteran's service treatment records, 
including his separation examination, are negative for any 
fungal infections.  A June 2003 private medical record shows 
a diagnosis of onychomycosis.  

The veteran has not been afforded a pertinent VA examination 
to determine the nature and etiology of any fungal infection 
of the feet.  On remand, the veteran should be accorded an 
opportunity to undergo a current VA examination to determine, 
to the extent possible, the etiology of his fungal infection 
of the feet-in light of all competent evidence of record, 
including service and post-service medical reports and his 
competent complaints since service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  A corrective letter should be sent to 
the veteran with the VCAA notifying the 
veteran that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  

2.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the nature and etiology of his fungal 
infection of the feet.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

For any fungal infection of the feet, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disability had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
service and post-service medical records 
cited herein.  Complete rationale should 
be given for all opinions reached.  

3.  The agency of original jurisdiction 
should re-adjudicate the claim for service 
connection for a fungal infection of the 
feet.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




